DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Wolstoncroft on 06/04/2021.

The application has been amended as follows: 
Claim 1 (Currently Amended) a contact assembly for mating with adjacent contact assemblies and insertion into an electrical connector, the contact assembly comprising: a single contact having a mating contact portion, a securing portion  and a mounting contact portion, the mating contact portion extending approximately perpendicular to the mounting contact portion; a single contact overmolded housing, the single contact overmolded housing being overmolded onto the securing portion  of the single contact, the single contact overmolded housing having a first side with at least one recess  and oppositely facing a second side with at least one projection; wherein the first side of the single contact overmolded housing is configured to be mounted to a first adjacent single contact overmolded housing of a first adjacent contact assembly of the adjacent contact assemblies wherein the positioning of the at least one projection on the second side of the single contact overmolded housing relative to the mating contact portion and the mounting contact portion is identical to the positioning of the at least one recess on the first side of the single contact overmolded housing relative to the mating contact portion and the mounting contact portion.
Claim 6 (Canceled).
Claim 7 line 1 recites, “the electrical connector as recited in claim 6,…” claim is now amended to recite, “the electrical connector as recited in claim [[6]]1,…”
Claim 8 (Canceled).
Claim 12 (Currently Amended) a housing having a mating face and a mounting face, contact receiving cavities extend from the mating face to the mounting face; a first overmolded contact assembly provided in the contact receiving cavities, the first overmolded contact assembly comprising: a first single contact having a first mating contact portion, a first securing portion and a first mounting contact portion; a first overmolded housing, the first overmolded housing being overmolded onto the first securing portion of the first single contact, the first overmolded housing having a first overmolded housing first side with at least one recess and an oppositely facing first overmolded housing second side with at least one projection wherein the first side and the second side of the first overmolded housing have openings which extend to the securing portion of the contact, the positioning of the openings on the second side relative to the mating contact portions and the mounting contact portions is identical to the positioning of the openings on the first side relative to the mating contact portions and the mounting contact portions; a second single overmolded 

Allowable Subject Matter
Claims 1, 4-5, 7 and 9-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to teach, suggest or provide the positioning of the at least one projection on the second side of the single contact overmolded housing relative to the mating contact portion and the mounting contact portion is identical to the positioning of the at least one recess on the first side of the single contact overmolded housing relative to the mating contact portion and the mounting contact portion combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 12, the prior art of record fails to teach, suggest or provide the first side and the second side of the first overmolded housing have openings which extend to the securing portion of the contact, the positioning of the openings on the second side relative to the mating contact portions and the mounting contact portions .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARCUS E HARCUM/               Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831